Citation Nr: 1410394	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon a need for aid and attendance or on housebound status.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to March 1952.  He died of prostate cancer in April 2009.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Denver, Colorado respectively.  Original jurisdiction in this case resides with the RO in Cleveland, Ohio.

This case was last remanded by the Board in May 2012.  The long and complex procedural history associated with the issues as listed on the title page was provided in great detail in the Board's May 2012 decision and will not be repeated in full.  In pertinent part, however, it was noted in the Board's May 2012 remand that the RO had not made a determination as to the appellant's actual eligibility to substitute in the issues on appeal.  The claims were remanded for the RO to adjudicate the issue of substitution in the first instance and if substitution was granted, to readjudicate the claims on appeal.  In a June 2012 decisional letter, the RO allowed the appellant's substitution.  The claims were readjudicated in a November 2012 rating decision.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to SMC based upon a need for aid and attendance or on housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in April 2009 and the Certificate of Death lists the immediate cause of death as prostate cancer.

2.  At the time of his death, the Veteran was service-connected for cold injury residuals of all four extremities, and for residuals of a gunshot wound to the right scapular region, which included damage to muscle groups IV and XX, a scar, a retained foreign body and a lumbosacral strain.

3.  The most persuasive evidence of record shows that a service-connected disability did not cause or contribute to the Veteran's death from prostate cancer.  

4.  The cause of the Veteran's death developed after service and has not been etiologically or causally related to active service.

	
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. 
§ 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided notice of the VCAA in December 2009 pertaining to the claim on appeal.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the appellant and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. 

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice was provided in the December 2009 letter. 

Notice was also provided in the December 2009 letter pertaining to the effective date elements of the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, a private medical opinion, VA outpatient treatment reports, and VA and Veteran's Health Administration (VHA) opinions. 

The appellant has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The appellant has been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

The appellant seeks service connection for the cause of the Veteran's death. According to the Veteran's death certificate, his immediate cause of death was prostate cancer.

At the time of his death, the Veteran was service-connected for cold injury residuals of all four extremities, and for residuals of a gunshot wound to the right scapular region, which included damage to muscle groups IV and XX, a scar, a retained foreign body and a lumbosacral strain.

The medical evidence of record demonstrates that the Veteran developed prostate cancer years ago with more recent metastasis to the spine in 2006.

The appellant contends that the Veteran's cause of death is related to his military service.  More specifically, the appellant and her representative have advanced two theories of causation.  

First, the appellant argues that the Veteran's service-connected gunshot wound left shrapnel in his body that made it impossible for doctors to administer an MRI.  The appellant contends that absent the metallic fragment in his body, physicians would have been able to order an MRI at an earlier date, and in turn detect and treat the spreading of the Veteran's cancer much earlier than 2006.  The appellant's representative has more specifically argued that the Veteran's service-connected disabilities, to include his gunshot wound residuals and his cold injury residuals, prohibited the "diagnostic tool of MRIs as a method of prostate mapping" to the Veteran's detriment.  

Second, the appellant's representative also argues that there is "much discussion in the medical literature to link the risk of prostate cancer with the colder, cloudy climate in northern regions of the globe."  In this vein, the appellant's representative suggests that there is a link between the cold exposure the Veteran experienced during his service in Korea in the 1950s, coupled with his residual service-connected cold injuries of all four extremities, and the eventual development of the Veteran's fatal prostate cancer.  

In support of her first theory of causation, the appellant has submitted a medical opinion of the Veteran's surgeon, Dr. I. L.  In November 2007, Dr. L. specifically acknowledged that had the Veteran been able to undergo an MRI scan in 2004, the Veteran's spreading cancer may have been identified and treated sooner.  However, Dr. L. also noted that it would be impossible to prove whether such earlier detection would have made any significant difference in the Veteran's overall prognosis.

In August 2011, a VA physician reviewed the history of the Veteran's cancer progression [as told by the appellant in a prior statement] and determined that it is "less likely than not the Veteran's service-connected retained foreign body/shrapnel injury led to any increase in morbidity...since alternative testing to MRI scans were available and [were] used in the diagnosis and eventual surgical treatment of his spinal cord metastatic disease."   

Unlike Dr. L., who appeared to suggest that MRIs could have detected the Veteran's spreading cancer earlier absent the presence of metallic foreign bodies, the August 2011 VA examiner specified that MRIs do not typically play a role in the diagnosis, surveillance, or treatment of prostate cancer or metastatic prostate cancer. 

In order to obtain further clarification as to the first theory of causation and to obtain a medical opinion with respect to the appellant' second theory of causation, the Board sought opinions from a VHA specialist.  A VA physician reviewed the claims file and provided opinions in March 2012 and in February 2013.

The Board posed two questions. The first question was, "Is it likely as not (50 percent or greater possibility) that the Veteran's service-connected retained foreign body (shrapnel) was a principal or contributory cause of the Veteran's death?  Please specifically discuss the role MRIs play, if any, in detecting and treating prostate cancer and subsequent metastasis, and whether in this case, the fact that the Veteran could not undergo an MRI due to his retained metallic foreign body as likely as not served to aggravate or accelerate the Veteran's fatal prostate cancer."
The VHA physician responded:

"MRI in the management of prostate cancer is useful in evaluation of positive or equivocal bone scan results if plain films or sometimes CT scans are inconclusive.  It is also most useful in evaluating possible compromise of the spinal cord brought about by metastasis as it is best able to distinguish between bone, tumor and the spinal cord itself.  CT scans can also detect bone metastasis but MRIs are better in terms of evaluating involvement of the spinal cord itself.  In individuals that cannot have an MRI like our Veteran in this case, a CT myelogram can be done which can detect anatomic compromise of the spinal cord and can distinguish if bone is the cause and can infer if it is soft tissue/tumor.  It is important to distinguish if it is bone or tumor that is causing the spinal cord compromise since only surgery can alleviate the situation if bone is the cause.  On the other hand, if it is tumor, radiation therapy can be effective as well as surgery.  I do not think that the Veteran's service-connected foreign body (shrapnel) was a principal or contributory cause of the Veteran's death as defined by the question (50 percent or greater possibility).  I also do not think that the fact that the Veteran could not undergo an MRI due to his retained metallic foreign body served to aggravate or accelerate the Veteran's fatal prostate cancer as defined by the question (50percent or greater possibility).  The Veteran when he was first diagnosed in 1999 had a Gleason 10 non-PSA secreting tumor which usually reflects aggressive disease and high risk disease to begin with.  There are other imaging modalities that can still be useful in guiding clinical decisions."

The Board's second question was "Is it as likely as not (50 percent or greater possibility) that the Veteran's in-service cold exposure during the Korean War, and/or his service-connected cold injury residuals of each extremity, caused or aggravated the Veteran's fatal possible cancer?"  The VHA physician responded:

"It is with less than a 50% probability that the Veteran's in-service cold exposure during the Korean War, and/or his service-connected cold injury residuals of each extremity, caused or aggravated the Veteran's fatal prostate cancer.  Though it has been reported that the incidence of prostate cancer is higher in northern climates, cold exposure causing prostate cancer has not been directly proven and is not part of the accepted medical literature at this time."

In a February 2013 report, the VHA physician provided further clarification with regard to the question of whether cold exposure caused or aggravated the Veteran's fatal prostate cancer.  The physician stated that: 

"The cause of most cancers is complex and usually multifactorial.  Genetics as well as environmental exposure like to toxins or radiation can play a role.  Cold exposure is not currently an accepted cause of prostate cancer.  The increased incidence in relation to climate (in this case, cold climate) is not proof of causation.  There are a lot of other confounding factors."  

Based on the above, the Board finds that the evidence of record weighs against service connection for the cause of the Veteran's death based on either theory advanced by the appellant and her representative.  The VHA physician's opinion summarized above offered a clear conclusion that while MRIs are useful in management of prostate cancer, in individuals such as the Veteran, alternative imaging modalities such as a CT myelogram was also useful in guiding any clinical decisions with respect to the spread of his cancer.  Moreover, the examiner explained that most cancers are complex and usually multifactorial and that cold exposure is not an accepted cause of prostate cancer.  The examiner explained the reasons for this conclusion based on a detailed and accurate characterization of the evidence.  The Board must therefore accord these opinions substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 
  
The Board acknowledges the statement submitted by Dr. L. that had the Veteran been able to undergo an MRI scan in 2004, his spreading cancer "may" have been identified and treated sooner.  However, the Board assigns little probative weight to the statement submitted by this physician as the use of the word "may" makes the opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Moreover, Dr. L. also acknowledged in his statement that it would have been impossible to prove whether earlier detection would have made any significant difference in the Veteran's overall prognosis.  Indeed, the VHA physician explained that the Veteran was initially diagnosed with an aggressive form of prostate cancer and that his inability to undergo an MRI because of his retained metallic foreign body did not aggravate or accelerate his fatal disease.  The VHA physician stated that alternative testing to MRIs were available for use in making treatment decisions for the Veteran.  Therefore, the Board finds that statement from Dr. L. is not persuasive.  Rather, the most persuasive evidence shows that the Veteran's service-connected disorders did not cause or contribute to his death from prostate cancer. 

The Board also has considered the appellant's and her representative's lay statements.  In reviewing lay evidence, the Board must determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent. See Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  The appellant and her representative have presented two theories in support of the claim.  First, the appellant argues that the Veteran's service-connected gunshot would left shrapnel in his body that made it impossible for doctors to administer an MRI which would in turn, have enabled the treatment of his spreading cancer much earlier than 2006.  Second, the appellant's representative argues that there is a link between the Veteran's cold exposure in Korea, coupled with his service-connected cold injury residuals of each extremity, and his development of prostate cancer.  The Board must find, however, that the appellant and her representative are not competent to offer their own opinions on these questions, because questions relating to causation are precisely the type of medical matters as to which the Court has held that lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer').  Here, whether or not the Veteran's inability to undergo an MRI for the detection of spreading cancer or the link between the Veteran's cold exposure in Korea, his service-connected cold injuries, and his eventual development of prostate cancer, are complex questions, not subject to mere observation by the five senses.  Therefore, the Board finds that the medical evidence of record, specifically the VHA physician's opinions, are more persuasive than the appellant's and her representative's statements. 

Therefore, the Board finds that service connection for the cause of death based on the theory that the shrapnel wound in the Veteran's body prevented him from undergoing an MRI which would have enabled the much earlier detection and treatment of his spreading cancer or the theory that the Veteran's exposure to cold weather in Korea led to his eventual development of prostate cancer is not warranted.  

In addition, the Board must also consider whether the cause of the Veteran's death is directly related to active service.  Here, the service treatment records are absent for documentation, complaints, or diagnoses related to the prostate.  Indeed, there is no evidence of any cancer for many years after the Veteran's separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Further, there is no medical evidence relating the Veteran's cause of death to active duty.  The appellant has made no statements directly relating the Veteran's cause of death to active duty.  Consequently, the evidence weighs against a claim that the Veteran's cause of death was related to service, and there is no reasonable possibility that a medical opinion or any other assistance as to either theory would substantiate the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Lastly, cancer (malignant tumor) will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of cancer until years after the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted. 

In sum, the evidence of record does not link the Veteran's cause of death to his military service.  As such, the Board concludes that the Veteran's cause of death did not manifest during service and was not casually or etiologically related to military service.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provisions do not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.






REMAND

The issue of entitlement to SMC based upon a need for aid and attendance or on housebound status unfortunately must be remanded once more.  

In its May 2012 remand, the Board directed that if substitution of the appellant was granted, the RO should readjudicate the pending claim for SMC based upon a need for aid and attendance or on housebound status.  The Board stated that if the claim was denied, the RO should provide the appellant and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  As noted in the introduction, in a June 2012 decisional letter, the RO allowed the appellant's substitution.  In a November 2012 rating decision, the RO denied the claim.   

One SSOC was issued subsequent to the November 2012 rating decision.  This SSOC, dated in June 2013, did not address entitlement to SMC based upon a need for aid and attendance or on housebound status.  There accordingly has not been full compliance with the Board's May 2012 remand.  A remand "confers on the Veteran or other claimant, as a matter of law, the right to compliance with the" directives therein.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO must issue an SSOC with respect to this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The appellant and her representative should be provided with a SSOC with respect to the claim for entitlement to SMC based upon a need for aid and attendance or on housebound status.  The appellant and her representative should be afforded the requisite time period to respond to the SSOC.   

2.  If appropriate, then process the aforementioned issue for return to the Board in accordance with established procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


